Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Preliminary Amendment filed on 01/18/2021 has been considered.
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 07/09/2020 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The reference number “108” is not seen in the Drawings (see Specification, page, i.e., 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: : 
[AltContent: rect]On page 15, line 10, the phrase, “The third metal stack “88” is as described above and shown in Figure 2.” 
(i) is grammatically incorrect. The word “as” (or second ‘as’) should be inserted before the word “shown”, or between “and” and “shown”.
(ii) is inconsistent with Figure 2. The reference 88 is not shown in Figure 2, but in Figures 7A and 8. Furthermore, please also see paragraph 4 above with regard to the reference number “108”.

Claim Objections
Claims 1-16 are objected to because of the following informalities: 
Regarding claims 1, 8 and 11, the phrase, “three-dimensional semiconductor” has no clear meaning in the art, since every semiconductor material is three-dimensional. The examiner suggest that a noun be added after “semiconductor” (i.e., ‘structure’ as in claim 19. or ‘device’), so that “semiconductor” may function as an adjective.
Regarding claim 8, the word “nth”, being an ordinal, should be replaced by the simple number “n”. Furthermore, n should be suitably defined immediately thereafter, for example with the phrase, “where n is the total numbers of substrates”. Finally, the word “sequentially”, . 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the limitation, “around a first metallic structure” is unclear with regard to whether the etching operation being recited intersects the recited first metallic structure or maintains some positive separation from said first metallic structure.
Regarding claim 3, the limitation, “stopping the etching in the second substrate” is unclear with regard to how, if the second metallic structure is embedded in the second substrate, and the etch stop is in the second metallic substrate, it is still  possible for the etch stop to stop etching in the second substrate.
Regarding claims 6 and 15, the limitation, “around a third metallic structure” is unclear with regard to whether the etching operation being recited intersects the recited third metallic structure or maintains some positive separation from said third metallic structure.
Regarding claim 11, the limitation, “a conductive layer” is improperly founded if the configuration is indeed such that both the first and the second metallic structures comprise a single conductive layer. Similarly, the phrase, “the upper surfaces”, employed twice in the claim, is unclear with regard not only to its lack of proper antecedent basis, but also the relationship of said upper surfaces to the  earlier-recited first upper surface and second surface.
Regarding claim 17, the limitation, “the substrates” is unclear with regard to the relationship of said substrates to the earlier-recited first substrate and second substrate.
Regarding claims 18 and 22, the limitation, “one via per microelectronic element” is unclear with regard to how a microelectronic element is an area.
Regarding claim 19, the limitation, “to provide an electrical connection between the first and the second metal stacks” is unclear with regard to how an electrical connection is made to the second metal stacks by forming vias to reach the first metal stack”.
References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i) Cheng et al. (US 20140191418 A1) discloses relating to a method of interconnecting metallic structures in the manufacture of a 3D, the method comprising: 
a first substrate (first die 110) and a second substrate (second die 120) (see Fig. 1) with a 

	(ii) LIN (US 20150021789 A1) discloses a hybrid bonding with through substrate via (TSV).
	
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JASMINE J CLARK/Primary Examiner, Art Unit 2816